DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 10, 12, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 18 directed towards “a computer storage medium, storing a computer program, wherein the computer program, when executed by a processor, performs the message processing method of claim 1.” According to the ordinary and customary usage in the art, the phrase “computer storage medium” encompasses transitory media such as signals that store data albeit temporarily. Accordingly, claim 18 is not directed towards one of the four statutory categories. See MPEP § 2106.03. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frender et al. (US 7,665,094), hereafter “Frender,” in view of Teng (CN 103093342 A).
Regarding claim 1 Frender teaches a message processing method, comprising: 	receiving a first message containing at least one type of private-format data (Frender: col. 2 line 59 – col. 3 line 10);	determining identification information of a target device according to the first message and selecting a message parsing plug-in that matches the determined identification information of the target device (Frender: col. 2 line 59 – col. 3 line 14 [At the server 140, a transport manager 146 can include a plugin, which understands the lower level protocols used by the mobile device 102… Additional plugins can be used for different types of mobile devices with different lower level protocols…The device router 165 is used to direct the messages from the server to the correct mobile device…]); and; and 	determining, according to the parsed data, a manner in which the target device processes a second message used for accessing a website (Frender: 146, 148, 152 of FIG. 1; col. 3 lines 15-29 [A SOAP message converter 152 can convert the messages from the simplified messages from the mobile devices into the SOAP messages for the web service in the application deployment service 144.]).	Frender does not explicitly teach: 	sending the first message to the selected message parsing plug-in and receiving parsed data from the selected message parsing plug-in, wherein the parsed data is data obtained after the selected message parsing plug-in parses the at least one type of private-format data in the first message. 	Teng teaches: 	sending a first message to a selected message parsing plug-in and receiving parsed data from the selected message parsing plug-in, wherein the parsed data is data obtained after the selected message parsing plug-in parses the at least one type of private-format data in the first message (Teng: par 0191-0193).	It would have been obvious to one of ordinary skill in the art to implement the plug-in parsing technique of Teng within the Frender system with predictable results. One would be motivated to make the combination because it would have been apparent that the process of using a plugin module could have been accomplished in any of a variety of ways. Accordingly, implementing the technique of Teng within the Frender system would have amounted to simple substitution of one known element for another with predictable results. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Frender and Teng relate to selecting appropriate plug-ins for message translation to and from mobile devices. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Teng could have been implemented within the Frender system with predictable results and a beneficial effect. 

Regarding claim 13, a message processing apparatus, comprising a processor and a memory configured to store a computer program running on the processor, wherein the processor is configured to perform, when executing the computer program, the message processing method of claim 1 (Frender: col. 2 lines 28-45). 

Regarding claim 14, the apparatus of claim 13, wherein a manner in which the message parsing plug- in is deployed is that: 	the message parsing plug-in is deployed independently of a forwarding-plane device or deployed at the forwarding-plane device (Frender: 154 of FIG. 1; col. 3 lines 15-29).

Regarding claim 15, the apparatus of claim 13, wherein the target device belongs to the forwarding-plane device (Frender: 154 of FIG. 1; col. 3 lines 15-29). 

Regarding claim 16, a message processing apparatus, comprising: 	a receiving module, which is configured to receive a first message containing at least one type of private-format data (Frender: col. 2 line 59 – col. 3 line 10); 	a first processing module, which is configured to determine identification information of a target device according to the first message and select a message parsing plug-in that matches the determined identification information of the target device (Frender: col. 2 line 59 – col. 3 line 14 [At the server 140, a transport manager 146 can include a plugin, which understands the lower level protocols used by the mobile device 102… Additional plugins can be used for different types of mobile devices with different lower level protocols…The device router 165 is used to direct the messages from the server to the correct mobile device…]); and 	send the first message to the selected message parsing plug-in and receive parsed data from the selected message parsing plug- in, wherein the parsed data is data obtained after the selected message parsing plug-in parses the at least one type of private-format data in the first message (Teng: par 0191-0193); and 	a second processing module, which is configured to determine, according to the parsed data, a manner in which the target device processes a second message used for accessing a website (Frender: 146, 148, 152 of FIG. 1; col. 3 lines 15-29 [A SOAP message converter 152 can convert the messages from the simplified messages from the mobile devices into the SOAP messages for the web service in the application deployment service 144.]).

Regarding claim 17, a control-plane device, comprising the message processing apparatus of claim 13 (Frender: 154 of FIG. 1; col. 3 lines 15-29). 

Regarding claim 18, a computer storage medium, storing a computer program, wherein the computer program, when executed by a processor, performs the message processing method of claim 1 (Frender: col. 2 lines 28-45).

Claims 2-8, 11, and 19 are rejected as being unpatentable over Frender et al. (US 7,665,094), in view of Teng (CN 103093342 A), and further in view of Nevrekar et al. (US 2017/0187577), hereafter “Nevrekar.”
Regarding claim 2, Frender-Teng does not explicitly teach the method of claim 1, further comprising: 	receiving identification information reported by a plurality of target devices and identification information reported by a plurality of message parsing plug-ins; and	establishing a correspondence between the identification information of the plurality of target devices and the identification information of the plurality of message parsing plug-ins according to the identification information reported by the plurality of target devices and the identification information reported by the plurality of message parsing plug-ins; 	selecting the message parsing plug-in that matches the determined identification information of the target device comprising: 	selecting, according to the correspondence, the message parsing plug-in that matches the determined identification information of the target device.	Nevrekar teaches: 	receiving identification information reported by a plurality of target devices and identification information reported by a plurality of message parsing plug-ins (Nevrekar: par 0032, 0034); and	establishing a correspondence between the identification information of the plurality of target devices and the identification information of the plurality of message parsing plug-ins according to the identification information reported by the plurality of target devices and the identification information reported by the plurality of message parsing plug-ins (Nevrekar: par 0032, 0034); 	selecting the message parsing plug-in that matches the determined identification information of the target device comprising (Nevrekar: par 0032, 0034): 	selecting, according to the correspondence, the message parsing plug-in that matches the determined identification information of the target device (Nevrekar: par 0032, 0034).	It would have been obvious to one of ordinary skill in the art to modify Frender-Teng to derive the appropriate plugin using a device identifier according to the technique of Nevrekar with predictable results. One would be motivated to make the technique because it would have been immediately apparent that the appropriate plugin/protocol could be identified using any of a variety of pieces of evidence. Accordingly, implementing the technique of Nevrekar would have amounted to simple substitution of one known element for another with predictable results. One would further be motivated to make the combination to provide the benefit of Nevrekar’s device configuration features. 

Regarding claim 3, the method of claim 2, wherein identification information reported by each of the plurality of target devices comprises an identifier (ID) of a respective vendor to which the each of the plurality of target devices belongs, or identification information reported by each of the plurality of target devices comprises an ID of a respective vendor to which the each of the plurality of target devices belongs and an ID of the each of the plurality of target devices (Nevrekar: par 0034, 0037).

Regarding claim 4, the method of claim 2, wherein identification information reported by each of the plurality of message parsing plug-ins comprises an ID of a respective vendor to which the each of the plurality of message parsing plug-ins belongs, or identification information reported by each of the plurality of message parsing plug-ins comprises an ID of a respective vendor to which the each of the plurality of message parsing plug-ins belongs and an ID of a respective target device corresponding to the each of the plurality of message parsing plug-ins (Nevrekar: par 0034, 0037).

Regarding claim 5, the method of claim 2, wherein the determined identification information of the target device comprises category identification information and unique identification information, the category identification information is used for identifying a category of the target device, and the unique identification information is used for uniquely identifying the target device (Nevrekar: par 0034, 0037). 

Regarding claim 6, the method of claim 5, wherein the category identification information comprises an ID of a vendor to which the target device belongs, and the unique identification information comprises an ID of the target device (Nevrekar: par 0034, 0037). 

Regarding claim 7, the method of claim 5, wherein selecting, according to the correspondence, the message parsing plug-in that matches the determined identification of the target device comprises: 	in response to finding, according to the correspondence, a message parsing plug-in that matches both the category identification information and the unique identification information of the target device, selecting the found message parsing plug-in (Nevrekar: par 0042); and 	in response to, according to the correspondence, finding no message parsing plug-in that matches both the category identification information and the unique identification information of the target device and finding a message parsing plug-in that matches the category identification information of the target device, selecting the found message parsing plug-in (Nevrekar: par 0042). 

Regarding claim 8, the method of claim 2, after establishing the correspondence between the identification information of the plurality of target devices and the identification information of the plurality of message parsing plug-ins, further comprising: in response to receiving identification information reported by a newly deployed target device and identification information reported by a newly deployed message parsing plug-in, updating the correspondence according to the identification information reported by the newly deployed target device and the identification information reported by the newly deployed message parsing plug-in (Nevrekar: par 0044). 

Regarding claim 11, the method of claim 1, wherein the at least one type of private-format data comprises private-format data of a plurality of vendors, and the parsed data is data obtained by parsing after the selected message parsing plug-in filters the private-format data of the plurality of vendors according to identification information of a vendor to which the selected message parsing plug-in belongs (Nevrekar: par 0034, 0037). 

Regarding claim 19, the method of claim 6, wherein selecting, according to the correspondence, the message parsing plug-in that matches the determined identification information of the target device comprises: 	in response to finding, according to the correspondence, a message parsing plug-in that matches both the category identification information and the unique identification information of the target device, selecting the found message parsing plug-in (Nevrekar: par 0042); and 	in response to, according to the correspondence, finding no message parsing plug-in that matches both the category identification information and the unique identification information of the target device and finding a message parsing plug-in that matches the category identification information of the target device, selecting the found message parsing plug-in (Nevrekar: par 0042).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454